Citation Nr: 0214548	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 031A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disability due to 
allergic response to penicillin.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

(The issue of entitlement to service connection for residuals 
of frozen feet will be the subject of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This matter comes before the Board on appeal from a December 
1999 rating decision by the San Diego, California RO that, 
among other things, denied claims of entitlement to service 
connection for allergic reaction to penicillin and 
degenerative changes of the lumbar spine secondary to 
service-connected post-operative flexion contracture of the 
right 2nd toe.  The veteran was notified of these actions by 
a letter in January 2000.  In written statements of November 
2000 and January 2001, the veteran notified the RO that he 
had become a resident of Illinois and jurisdiction of his 
claims was transferred to the Chicago, RO.

In May 2002, the veteran and his wife testified at a 
videoconference hearing before a member of the Board.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of frozen 
feet pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional evidentiary development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran does not have a disability as a result of 
being allergic to penicillin.

2.  The veteran does not have degenerative changes of the 
lumbar spine that are attributable to military service, or 
degenerative changes of the lumbar spine that have been 
caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have disability due to allergic 
response to penicillin that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The veteran does not have degenerative changes of the 
lumbar spine which are the result of disease or injury 
incurred in or aggravated by active military service; 
degenerative changes of the lumbar spine have not been caused 
or aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001) 
(arthritis may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2001).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

The veteran claims that he suffers from a back disability as 
a result of his service-connected right toe disability.  
Specifically he claims that his service-connected right toe 
disability caused him to limp, which in turn caused his back 
problems.  He also claims that he had a hemorrhage in his 
back because of poor circulation problems.  For the reasons 
that follow, the Board finds that service connection for 
degenerative changes of the lumbar spine is not warranted. 

The veteran's service medical records do not contain any 
complaints regarding his low back.  

Correspondence from Dr. A.L., dated in April 1983, indicates 
that the veteran was first seen in March 1973 with neuro-
musculoskeletal complaints, ranging from the cervical to the 
lumbosacral area.  Dr. A.L. noted that, in March 1973, the 
veteran was driven to Dr. A.L.'s office as a result of a 
complaint stemming from an injury in which the veteran caught 
a heavy transmission.  He had complained of severe pain in 
his neck, shoulders, and upper back.  Dr. A.L. noted that the 
veteran had continued to be a patient whenever a neuro-
musculoskeletal problem appeared.  

When examined by VA in June 1983, the veteran complained that 
his feet were still a big problem when walking and that his 
back always hurt.  Examination revealed that the veteran did 
not walk with a limp.  X-rays of the dorsal spine revealed 
moderate hypertrophic and degenerative changes involving the 
middle and lower thoracic bodies.

VA treatment records show that, in April 1998, the veteran 
complained of back pain with a hematoma secondary to Coumadin 
treatment for deep vein thrombosis.

At a September 1998 VA fee-basis examination, the veteran 
gave a history of frostbite to both feet in 1953, when his 
feet turned a bluish color.  He reported having more foot 
problems after service.  The diagnoses included degenerative 
spine disease with radiculopathy, which may be related to 
disc disease, and right foot deformity requiring special 
shoes.  In an addendum, the examiner indicated that it was 
very likely that the veteran's foot deformity had an abnormal 
effect on the veteran's spine.

At a May 1999 VA fee-basis examination, the veteran gave a 
history of sustaining frostbite in 1954 with resulting 
hammertoe of the 2nd toe on the right, which required surgery 
with a bone being removed.  He reported that around that time 
he also started having complaints of back discomfort.  X-rays 
of the lumbosacral spine revealed spondylosis.  The diagnoses 
included degenerative spondylosis without radiculopathy of 
the lumbar spine.  The examiner opined that it was less 
likely than not that the veteran's 2nd right toe was 
responsible for low back pain.  The examiner explained that 
it was certainly less likely that the right toe would result 
in arthritis of the lower back.  The examiner opined that the 
veteran's current lumbar spine x-ray findings were consistent 
with his age.  

VA outpatient treatment reports show that, in December 2000, 
the impressions included low back pain, likely of 
musculoskeletal nature.  The examiner noted that the veteran 
did not have radicular symptoms.  In another December 2000 
treatment report, it was noted that the veteran had lower 
back pain with some radiation into the left hip, and plain x-
rays of the lumbosacral spine revealed degenerative disc 
disease at L5-S1.

Although the veteran has been found to have degenerative 
spondylosis with or without radiculopathy, and noted to have 
x-ray findings of degenerative disc disease at L5-S1, the 
Board finds that the May 1999 VA examination report best 
explains the veteran's low back disability, namely that he 
has such disability but that it is not due to service, but is 
consistent with his age.  It was also made clear that the any 
low back pain or arthritis had not been caused or made worse 
by service-connected right toe disability.  

In this regard, it is the Board's conclusion that the 
evidence in favor of the veteran's claim of service 
connection is outweighed by the evidence against the claim.  
Simply put, the Board gives greater weight to the May 1999 VA 
examination report than to the September 1998 report 
indicating that the veteran's foot deformity had an abnormal 
effect on the veteran's spine.  This is so because the May 
1999 VA examination report is more persuasive given that the 
examiner provided greater detail in explaining the bases for 
the opinion, and also gave a rationale consistent with the 
record whereas the September 1998 VA examiner did not. 

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for degenerative 
changes of the lumbar spine.  Moreover, there has been no 
showing of arthritis within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's written statements and 
May 2002 Board testimony regarding the etiology of 
degenerative changes of the lumbar spine.  While the veteran 
and others who knew him are competent to provide information 
regarding the symptoms the veteran currently experiences and 
has experienced since military service, they have not been 
shown competent to comment upon etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  

Disability due to Allergic Reaction

Turning to the issue of entitlement to service connection for 
an allergic reaction to penicillin, the veteran claims that 
he has suffered from an allergic reaction to penicillin since 
he was given an overdose of penicillin when he underwent 
right toe surgery during service in 1954.  For the reasons 
that follow, the Board finds that service connection is not 
warranted. 

The veteran's service medical records show that, in June 
1954, the veteran was admitted to the hospital with a history 
of flexion contracture of the right 2nd toe with ulcerative 
clavus secondary to toe deformity.  He underwent a fusion of 
the interphalangeal joint of the right 2nd toe.  It was noted 
that he was sensitive to penicillin.  He was discharged in 
July 1954.

At a May 1999 VA fee-basis examination, the examiner opined 
that the veteran was allergic to penicillin but that this was 
an immune issue and bore no relationship to the veteran's 
military service.

VA outpatient treatment reports show that, in November 2000, 
it was noted that the veteran was allergic to penicillin and 
quinine.

Although the veteran's service medical records reflect that 
he was sensitive to penicillin, and post-service records 
indicate that he continues to be allergic to penicillin, 
these records do not show that the veteran has a current 
disability as a result of being allergic to penicillin.  The 
May 1999 VA examination report does not show that the veteran 
has a current disability attributable to any allergic 
reaction to penicillin.  In fact, that examiner acknowledged 
that the veteran is allergic to penicillin but that such 
issue bears no relationship to service.  In other words, the 
available record does not show that the veteran suffered any 
permanent residual or chronic disability, as a result of 
disease or injury that began during service or was caused by 
some event in service.  While he has continued to report 
being allergic to penicillin, it should be pointed out that 
being allergic to penicillin itself has not been shown to be 
a disability in this case. 

The Board has considered the veteran's written statements and 
May 2002 Board testimony regarding his problems with 
penicillin, but he does not have current disability by 
medical diagnosis.  In short, while the veteran and others 
who knew him are competent to provide information regarding 
the symptoms the veteran currently experiences and has 
experienced since military service, they have not been shown 
competent to provide a medical diagnosis.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. 
App. at 494-95.  

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA also attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
this case, the RO contacted the veteran in March 1999 and 
requested him to provide evidence showing treatment to 
support his claims.  The RO indicated that copies of 
treatment records from doctors, clinics, or hospitals, 
showing dates of treatment, examination, diagnosis, or 
findings would be helpful.  If the veteran wanted the RO to 
obtain such records, then the veteran was informed to submit 
release forms.  The RO also informed the veteran that the 
evidence should be submitted preferably within 30 days if 
possible but within one year to allow for payment of benefits 
in association with the claim.  In a letter dated in October 
1999, the RO asked him to clarify the facts of the incident 
in which he received an overdose of penicillin such as the 
date of admission and discharge, the date of overdose, and 
name of doctor who had prescribed the overdose.  The RO also 
informed the veteran that the evidence should be submitted 
within 60 days if possible but within one year to allow for 
payment of benefits in association with the claim.  In a 
letter dated in March 2001, the RO informed the veteran that 
evidence of a chronic condition related to an allergic 
reaction to penicillin, and degenerative changes of the 
lumbar spine related to a condition or event in service was 
needed from him.  The RO also informed the veteran of what 
evidence had already been obtained.   

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating action of December 1999; and a 
statement of the case issued in September 2001, which 
informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, the 
veteran has been afforded VA examinations in September 1998 
and May 1999.  He also provided testimony before a member of 
the Board in May 2002. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for disability due to allergic response to 
penicillin is denied.

Service connection for degenerative changes of the lumbar 
spine is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

